           Case 3:20-cv-00278-BAJ-SDJ                   Document 99           08/18/20 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF LOUISIANA

    CLIFTON BELTON, JR., JERRY
    BRADLEY, CEDRIC FRANKLIN,
    CHRISTOPHER ROGERS, JOSEPH
    WILLIAMS, WILLIE SHEPHERD,
    DEVONTE STEWART, CEDRIC SPEARS,
    DEMOND HARRIS, and FORREST
    HARDY, individually and on behalf of all
    others similarly situated,
                                                              Case No. 3:20-cv-000278-BAJ-SDJ
                   Plaintiffs,

    v.

    SHERIFF SID GAUTREAUX, in his official
    capacity as Sheriff of East Baton Rouge; LT.
    COL. DENNIS GRIMES, in his official
    capacity as Warden of the East Baton Rouge
    Parish Prison; CITY OF BATON
    ROUGE/PARISH OF EAST BATON
    ROUGE,

                    Defendants.


    PLAINTIFFS’ RESPONSE IN OPPOSITION TO SHERIFF SID J. GAUTREAUX, III,
           AND LT. COLONEL DENNIS GRIMES’S MOTION TO DISMISS

                         INTRODUCTION AND PROCEDURAL HISTORY

          On May 27, 2020, ten individuals detained in the East Baton Rouge Parish Prison (“Jail”)

filed this lawsuit on behalf of all people detained in the Jail.1 They did so in the middle of a global

pandemic, alleging that the Jail’s beleaguered medical care system is failing to protect detainees


1
 R. Doc. 4. Plaintiffs reflect the full range of people subject to East Baton Rouge Parish’s criminal justice system—
pretrial detainees, individuals convicted of a crime, and people accused of violating their conditions of probation or
parole—and seek to represent a class of all people detained in the Jail. R. Doc. 8. Collectively, they are protected by
the Eighth and Fourteenth Amendments to the United States Constitution. See, e.g., Hare v. City of Corinth, Miss.,
74 F.3d 633, 649 (5th Cir. 1996) (With the exception of their conditions of confinement theory and not having to
prove subjective deliberate indifference, the care due a pretrial detainee and person convicted of a crime are the same.
Put another way, “there is no legally significant situation in which a failure to provide an incarcerated individual with
medical care or protection from violence is punishment yet is not cruel and unusual.”).
          Case 3:20-cv-00278-BAJ-SDJ                   Document 99           08/18/20 Page 2 of 27




from COVID-19, the disease caused by a novel and highly infectious coronavirus.2 On July 3,

2020, after briefing and an evidentiary hearing, this Court denied Petitioners’ motion for a

temporary restraining order seeking the immediate release of medically vulnerable individuals

under 28 U.S.C. § 2241.3

         On July 18, 2020, pursuant to the parties’ agreement to conduct limited expedited

discovery, the Sheriff Defendants and Defendant City of Baton Rouge/East Baton Rouge Parish

(“City Defendant”) produced a limited sample of documents related to the Jail’s population,

response to the pandemic, and Plaintiffs’ medical conditions and treatment which, when it is

timely to consider, would substantiate Plaintiffs’ allegations. On July 28, 2020, the Sheriff

Defendants filed a Motion to Dismiss all of Plaintiffs’ claims pursuant to Rules 12(b)(1) and (6)

of the Federal Rules of Civil Procedure,4 which Plaintiffs hereby oppose. This Court has

jurisdiction over Plaintiffs’ 28 U.S.C. § 2241 and 42 U.S.C. § 1983 claims, Plaintiffs have

standing to bring this lawsuit, and their First Amended Class Action Complaint (“Complaint”)

clearly states claims under the Eighth and Fourteenth amendments and 42 U.S.C. § 1983.

                                         STATEMENT OF FACTS5

         Since Plaintiffs filed their Complaint, the number of people diagnosed with COVID-19 in

East Baton Rouge Parish has more than quadrupled, from 3,319 on May 21, 2020 to 12,875 on

August 17th.6 As to be expected with such a contagious virus, cases are again reappearing in the


2
  R. Doc. 4
3
  R. Doc. 90.
4
  R. Doc. 92.
5
  As described below, the Court may only look to the well-pled allegations of the complaint to evaluate the
sufficiency of Plaintiffs’ claims for relief under Rule 12(b)(6), although it may consider additional evidence,
including expert and witness testimony, when evaluating Plaintiffs’ standing and the Court’s subject matter
jurisdiction under Rule 12(b)(1). The new facts set forth here go to Plaintiffs standing, while Plaintiffs’ well-pled
allegations in their Complaint support the inference of liability under Plaintiffs’ substantive legal claims.
6
  See La. Coronavirus Map & Case Count, N.Y. Times (Aug. 17, 2020, 4:37 P.M. E.T.), available at
https://www.nytimes.com/interactive/2020/us/louisiana-coronavirus-cases.html#county; see also Exh. 1, Decl. of
Dr. Susan Hassig (“Hassig Decl.”) ¶¶ 2-3 (noting that East Baton Rouge’s cases rose from 1,629 last month to

                                                           2
          Case 3:20-cv-00278-BAJ-SDJ                  Document 99          08/18/20 Page 3 of 27




Jail, contrary to the Sheriff Defendants’ assertion in their motion to dismiss that no new male

detainees have been diagnosed, and exposed individuals have been moved into general

population.7 The reality, of course, is that no one knows how many people in the Jail have the

virus because Defendants refuse to test everyone, including people who are not symptomatic but

who nevertheless can transmit the virus.8 Simply declaring, as the Sheriff Defendants do, that the

pandemic in the Jail is under control without testing ignores the fact that, if proper surveillance

testing were done, a great number of detained people may be shown to have the virus.9

        Publicly available documents show that the Jail failed to provide sufficient health care to

people detained there for years prior to the pandemic.10 In 2015, the Sheriff himself told the Metro

Council that the “old part of the prison is really in deplorable condition. We have issues with

ventilation; with plumbing. Really it’s laid out in the old way, that poses a problem from a safety

standpoint for the safety of the inmates in the prison . . . .”11 A doctor who worked at the Jail for

years witnessed a “significant decline in care to patients” due to underfunding and understaffing.12



5,340 this month and that East Baton Rouge is among the worst parishes in one of the most impacted states).
7
  Compare Exh. 2, Decl. of Travis Day (“Day Decl.”) ¶¶ 3-4 (men moved from isolation to general population after
exposure, and men in general population are sick); Exh. 3, Decl. of Ransom J. Parker (“Parker Decl.”) ¶¶ 6-9, 15-16
(trustees were exposed to sick guard, and there are 6 sick men on COVID-19 lockdown);
eExh. 4, Decl. of Demaris Carter (“Carter Decl.”) ¶ 3 (men in general population are sick); Exh. 5, Suppl. Decl. of
Devonte Stewart (“Suppl. Stewart Decl.”) ¶ 13 (sick man was brought onto M01); Exh. 6, Suppl. Decl. of Derick
Mancuso (“Suppl. Mancuso Decl.”) ¶ 8-11 (there are sick men on COVID-19 lockdown and Jail staff isn’t taking
seriously cases on the line); Exh. 14, Decl. of Jimmie Knoten (“Knoten Decl.”) ¶ 12 (coughing man moved to
general population) with R. Doc. 92 at 6 (“There have been no new cases diagnosed among male inmates since May
12, 2020.”). Accord Exh. 1, Hassig Decl. ¶ 5-6.
8
  R. Doc. 84 at 109 (Dr. Fred Rottnek testifying that, without surveillance testing, there is simply no way to know
how many people in the Jail have COVID-19); see also id. at 196 (responding to a question about surveillance
testing of asymptomatic detainees, CorrectHealth’s health supervisor stated, “Why would we [test them]?”); accord
Exh. 5, Suppl. Stewart Decl. ¶ 5; Exh. 4, Carter Decl. ¶ 3; Exh. 2, Day Decl. ¶¶ 3, 5, 7; Exh. 6, Suppl. Mancuso
Decl. ¶¶ 6-7; Exh. 8, Decl. of Alvin Banks (“Banks Decl.”) ¶ 6, 12, 13, 16-18, 20-21; Exh. 7, Decl. of Casey Wade
Harris (“C. Harris Decl.”) ¶¶ 34-35; Exh. 9, Decl. of Jocquenee Bernard (“Bernard Decl.”) ¶¶ 4, 6, 8; Exh. 10, Decl.
of John Leagard (“Leagard Decl.”) ¶¶ 18-19; Exh. 13, Decl. of Calvin Kemp (“Kemp Decl.”) ¶¶ 13, 19, 31.
9
  See, e.g., Assoc. Press, At Louisiana prison, 192 out of 195 inmates test positive for COVID-19, Market Watch
(May 5, 2020), available at https://www.marketwatch.com/story/louisana-prison-unit-has-192-of-195-inmates-test-
positive-for-covid-19-2020-05-05.
10
   R. Doc. 4 ¶¶ 71-73.
11
   Id. ¶ 71 (emphasis added).
12
   Id.

                                                         3
          Case 3:20-cv-00278-BAJ-SDJ                  Document 99          08/18/20 Page 4 of 27




In 2015, Councilwoman Banks-Daniel described the health care situation in the Jail as

“catastrophic.”13 With a mortality rate above the national average, Defendants outsourced health

care to a private, for-profit provider in 2016.14 Since then, the death rate has risen even higher.15

         Into this constitutionally deficient health care system comes the pandemic. Efforts to

reduce the Jail’s population, conceivably to permit social distancing, resulted in a population

decrease of less than 24%.16 Parts of the Jail’s physical structure are decrepit and the conditions

so “deplorable” that, by Warden Grimes’s own admission, if the federal government were to

inspect it, they would force its closure.17

         Overlaid onto the Jail’s overcrowded and inadequate physical structure, Plaintiffs allege,

are policies and practices that fail to protect the detainees, including but not limited to:

     •   General population housing lines are made up of either [one] or two large dorm rooms
         filled with bunk beds or a row of cells that house approximately two to four people, along
         with a communal “day room” and a multi-person bathroom. There is no way to socially
         distance on these lines, even with population reductions spurred by the pandemic. The
         dorm-style housing lines can hold between 24 and approximately 100 people in each dorm
         room.18
     •   Detainees sleep in bunks that are no more than a few feet apart, or in some cases only a
         couple of inches apart. The aisles between the rows of beds are only wide enough for two
         people to pass at once. The individuals on these lines cannot be six feet apart while they
         are sleeping or moving around these dorm rooms.19
     •   Detainees spend most of their days in the day rooms on each line and cannot socially
         distance here either. During shift change and roll call, which happens twice a day and lasts
         for up to an hour each time, detained people are all required to be in the day room, often
         clumped around the door waiting for guards to call their names. The twice-a-day “pill call”
         is much the same: detained men and women are required to line up one closely behind the
         other in the day room to receive their prescribed medications—for conditions such as high
         blood pressure, diabetes, HIV, and mental health needs—from CorrectHealth’s nurses . . .


13
   Id.
14
   Id. ¶ 72.
15
   Id. ¶ 73.
16
   See, e.g., R. Doc. 84 at 121-22 (Warden Grimes testifying that the Jail’s population one year ago was 1347 and
had been reduced to 1031 on June 10, 2020).
17
   Id. at 144-145.
18
   R. Doc. 4 ¶ 86.
19
   Id. ¶ 87 (footnote omitted).

                                                         4
           Case 3:20-cv-00278-BAJ-SDJ            Document 99       08/18/20 Page 5 of 27




         without the opportunity to wash their hands first.20
     •   It is not possible to maintain adequate social distance in the bathrooms. Toilets, sinks, and
         showerheads are so close that the detainees can touch each other while using them. None
         of the toilets in the Jail have lids to contain splashes or particulate matter.21
     •   Detained individuals also share the limited number of telephones on the lines, and the
         telephones are not cleaned between uses. Without chemicals or cleaning wipes, the
         detainees do their best to wipe the heavily used phones on their uniforms or clean them
         with soap and water. But this is insufficient, and detainees are left to put a sock on the
         phone (and sometimes also on their hands) to attempt to protect themselves from
         transmission of the virus.22
     •   Jail staff do not provide detainees with sufficient information about the coronavirus, its
         symptoms, or how to protect themselves from the virus. On the Q9-10 lines, guards even
         turned off the television when news about the coronavirus came on. Jail staff keep
         information from detainees about coronavirus in the facility and in the community, and
         they do not instruct detainees on proper handwashing or mask-wearing techniques.23
     •   Individuals who have or are suspected of having COVID-19 are moved to a solitary
         confinement line in the A, B, or C wings, the same wings of the old Jail that were
         condemned and shut down in 2018. Upon information and belief, the Jail did not repair or
         deep clean these lines before they moved detainees onto them. The lines remain filthy and
         unsafe. In addition to the conditions that plague the rest of the Jail, these lines are covered
         in black mold; are home to large rats and spiders; have showers that leak water down the
         hallway; and have only questionably potable water in the cells. Individuals detained on
         solitary confinement lines are not permitted to leave their lines for any reason.24
     •   Individuals on the A, B, and C lines are confined in small, often poorly ventilated units
         with either one or four-person cells. Detainees on the B line often share their cells with
         one or two other people, and the beds in those cells are less than four feet apart, making it
         impossible to maintain a distance of at least six feet. The cells on each of these lines are
         separated by thin metal walls, but the front of the cells have bars that allow for the
         consistent circulation of ambient air. Men can reach out of the bars on the front of their
         cells and into the cells next to them; they pass hygiene supplies, books, and food up and
         down the line this way.25
     •   Detainees in solitary confinement are locked in their cells by the guards for approximately
         23 hours per day. Some individuals get as little as 15 minutes out of their cell each day to
         shower and call their loved ones. The solitary confinement lines have no access to
         televisions or radios. Guards beat up, mace, or threaten men who seek extra time out of
         their cells to shower or make phone calls. After they’ve finished giving every detainee
         their turn out of their cells, the guards often leave the lines entirely—sometimes for hours
         at a time—and detainees have to beat on the door or kick their walls to get the guards’


20
   Id. ¶ 88.
21
   Id. ¶ 95.
22
   Id. ¶ 96.
23
   Id. ¶ 100.
24
   Id. ¶ 109.
25
   Id. ¶ 110.

                                                   5
           Case 3:20-cv-00278-BAJ-SDJ           Document 99       08/18/20 Page 6 of 27




         attention if they need it.26
     •   The same concerns regarding social distancing, sanitation, and protections against
         transmission that exist on the quarantined general population lines are present in the
         solitary confinement lines as well.27
     •   As in the quarantined general population lines, all detainees on a solitary confinement line
         share the same shower and telephone. But these amenities are generally not cleaned
         between each use—even though many of the men on the line are sick—and may not even
         be cleaned every day. Detainees put a sock over the phone to protect themselves when
         they call their loved ones or their attorneys. The showers on most of these lines are so cold
         that they’re unusable, and men often have to bathe in the sinks in their cells.28
     •   In short, the solitary confinement lines that Defendants use to warehouse people who have
         contracted COVID-19 or are displaying symptoms commensurate with the virus are
         incredibly punitive and indistinguishable from the lines used for disciplinary segregation.29
     •   Social scientists uniformly document that solitary confinement, even for a period of days
         or weeks can have profound psychological and physical effects, such as a heightened state
         of anxiety and nervousness, headaches, insomnia, lethargy or chronic fatigue (including
         lack of energy and lack of initiative to accomplish tasks), nightmares, heart palpitations,
         and fear of impending nervous breakdowns. Other documented effects include obsessive
         ruminations, confused thought processes, an oversensitivity to stimuli, irrational anger,
         social withdrawal, hallucinations, violent fantasies, emotional flatness, mood swings,
         chronic depression, feelings of overall deterioration, as well as suicidal ideation.
         Individuals in prolonged solitary confinement frequently fear that they will lose control of
         their anger, and thereby be punished further.30
     •   Although persons sent to the A, B, and C solitary confinement lines have cell- and/or line-
         mates, being locked up around the clock—particularly in the cramped conditions in the
         Jail’s solitary confinement lines—does not necessarily compensate for the feelings of
         isolation and disorientation that these individuals frequently experience.31
         These policies and practices are further supported by declarations of the Plaintiffs and

numerous witnesses in this case, which demonstrate the substantial risk of harm they face,

sufficient to support standing. Plaintiffs incorporate by reference the summaries provided in their

Motion for Temporary Restraining Order, R. Doc. 21-1 at 7-23, and Reply in Support of their

Motion for Temporary Restraining Order, R. Doc. 67 at 3-12, see also R. Doc. 39 to 39-14. In

addition to those detailed factual statements, Plaintiffs submit an additional 11 declarations. The


26
   Id. ¶ 111.
27
   Id. ¶ 112.
28
   Id. ¶ 113.
29
   Id. ¶ 116.
30
   Id. ¶ 117.
31
   Id. ¶ 118.

                                                  6
          Case 3:20-cv-00278-BAJ-SDJ                    Document 99          08/18/20 Page 7 of 27




harrowing details in these declarations demonstrate that “[n]othing has really improved since the

attorneys did their inspection in this case in early June. If anything, things have gotten worse”

since the first wave of the pandemic.32 Though the Sheriff Defendants claim otherwise, these

declarations show that the Jail is not following the CDC’s guidelines.33 Detainees in the Jail

remain unable to socially distance on the housing lines,34 and the Jail is in fact bringing more

people back onto the lines, exacerbating this problem.35 The Jail still is not providing proper

supplies to clean the lines.36 Many guards and detainees are no longer wearing their masks,37

increasing the risk of viral transmission as a second wave picks up steam in the Jail.38 The guards

are not enforcing rules to protect detainees from the risk of contracting COVID-19.39

         In addition, the medical staff continues to refuse to test detainees for coronavirus or conduct




32
   Exh. 11, Decl. of Billy Pettice (“Pettice Decl.”) ¶ 26; see also Exh. 10, Leagard Decl. ¶¶ 19 (”Nothing has
changed in the way the jail handles things or in our ability to get sick again. . . . How are they going to stop us from
getting sick again? They didn’t stop it the first time.”), 23 (“Not really much has changed since the inspection in
early June. They’re getting away with everything they’re doing that’s out of line.”); Exh. 5, Suppl. Stewart Decl. ¶
6 (guards moved men off lockdown before the inspection to falsely make the situation look better); accord Exh. 1,
Hassig Decl. ¶ 19 (“the danger COVID-19 poses to detainees in the East Baton Rouge Parish Prison is now more
severe than it was in May”) Exh. 12, Decl. of Dr. Fred Rottnek (“Rottnek Decl.”) ¶ 37 (“it is my professional
judgment that conditions are worsening in the facility”).
33
   See, e.g., Exh. 1, Hassig Decl. ¶ 9.
34
   See, e.g., Exh. 11, Pettice Decl. ¶¶ 27-28, 34-35; Exh. 6, Suppl. Mancuso Decl. ¶ 14; Exh. 10, Leagard Decl. ¶¶ 6-
9; Exh. 9, Bernard Decl. ¶¶ 13-15; Exh. 7, C. Harris Decl. ¶¶ 27-28, 31, 37, 39, 42, 44-45; Exh. 3, Parker Decl. ¶
10; Exh. 8, Banks Decl. ¶¶ 7, 9; Exh. 2, Day Decl. ¶¶ 8-9; Exh. 4, Carter Decl. ¶¶ 6-8; Exh. 5, Suppl. Stewart Decl.
¶¶ 5, 10; Exh. 13, Kemp Decl. ¶¶ 23, 25-27, 32; Exh. 14, Knoten Decl. ¶ 7; Exh. 1, Hassig Decl. ¶ 9.
35
   See, e.g., Exh. 11, Pettice Decl. ¶ 27; Exh. 6, Suppl. Mancuso Decl. ¶ 5; Exh. 10, Leagard Decl. ¶ 5; Exh. 9,
Bernard Decl. ¶ 13; Exh. 7, C. Harris Decl. ¶ 36; Exh. 13, Kemp Decl. ¶¶ 21, 24; cf. Exh. 8, Banks Decl. ¶ 12; Exh.
1, Hassig Decl. ¶ 9.
36
   See, e.g., Exh. 11, Pettice Decl. ¶¶ 29-33; Exh. 6, Suppl. Mancuso Decl. ¶¶ 15-16; Exh. 10, Leagard Decl. ¶ 4;
Exh. 9, Bernard Decl. ¶ 16; Exh. 7, C. Harris Decl. ¶ 46; Exh. 3, Parker Decl. ¶ 12; Exh. 8, Banks Decl. ¶¶ 7, 11,
22; Exh. 13, Kemp Decl. ¶¶ 17, 33-34; Exh. 14, Knoten Decl. ¶¶ 7, 10, 18.
37
   See, e.g., Exh. 11, Pettice Decl. ¶¶ 36-37; Exh. 6, Suppl. Mancuso Decl. ¶¶ 13, 17; Exh. 10, Leagard Decl. ¶¶ 11-
12; Exh. 9, Bernard Decl. ¶¶ 3, 9-10; Exh. 3, Parker Decl. ¶¶ 5, 9; Exh. 8, Banks Decl. ¶ 8; Exh. 4, Carter Decl. ¶¶
5-6; Exh. 5, Suppl. Stewart Decl. ¶ 12; Exh. 13, Kemp Decl. ¶¶ 29-30, 38-39; Exh. 14, Knoten Decl. ¶¶ 10-11, 16;
Exh. 12, Rottnek Decl. ¶ 19.
38
   See, e.g., Exh. 12, Rottnek Decl. ¶¶ 5-6; cf. Exh. 1, Hassig Decl. ¶¶ 7 (noting that bandanas—like those used in
the Jail—“in fact may enhance the spread of coronavirus through smaller aerosolized droplets”), 10.
39
   See, e.g., Exh. 11, Pettice Decl. ¶¶ 34, 37-38; Exh. 6, Suppl. Mancuso Dec. ¶¶ 14, 17; Exh. 7, C. Harris Decl.
¶¶ 37, 46; Exh. 9, Bernard Decl. ¶¶ 10, 14; Exh. 5, Suppl. Stewart Decl. ¶ 12; Exh. 10, Leagard Decl. ¶¶ 6-7; Exh.
13, Kemp Decl. ¶¶ 22, 24; Exh. 14, Knoten Decl. ¶ 17.

                                                           7
          Case 3:20-cv-00278-BAJ-SDJ                  Document 99           08/18/20 Page 8 of 27




any other surveillance checks for coronavirus symptoms.40 They continue to provide poor care for

coronavirus patients41 and even for individuals who present with more typical medical

conditions.42 The medical staff has further failed to adequately care for—or, in some cases, even

identify—serious after-effects in individuals who have recovered from COVID-19.43

         Perhaps most concerning, however, is the fact that a second wave of the virus is beginning

in the Jail, and Jail staff continue to needlessly expose detainees to the virus and have failed to

implement any mechanisms to track the viral spread during this wave.44 It is as if they believe that

they have met their duty to care for the individuals trapped in their facility simply if those

individuals do not die, without regard to the injuries presented by exposure, infection, or long-term

impacts of this virus. But the declarations of Plaintiffs and witnesses in the facility call into

question whether the Jail has even prepared enough to prevent deaths during this wave of the virus,

and Plaintiffs’ expert further opines that prior infection with COVID-19 may not provide immunity

against future infections.45

         Plaintiffs thus have standing and their allegations more than state a claim for relief. No

one denies the danger the novel coronavirus poses: since Plaintiffs filed their Complaint on May




40
   See, e.g., Exh. 12, Rottnek Decl. ¶ 22; Exh. 6, Suppl. Mancuso Decl. ¶¶ 6, 7, 12; Exh. 10, Leagard Decl. ¶¶ 18-
19; Exh. 9, Bernard Decl. ¶¶ 4, 6, 8; Exh. 7, C. Harris Decl. ¶¶ 34-35; Exh. 3, Parker Decl. ¶ 8; Exh. 8, Banks Decl.
¶¶ 6, 12, 13, 16; Exh. 2, Day Decl. ¶¶ 3, 5, 7; Exh. 4, Carter Decl. ¶ 3; Exh. 5, Suppl. Stewart Decl. ¶ 5; Exh. 13,
Kemp Decl. ¶¶ 13, 19, 31; Exh. 14, Knoten Decl. ¶ 7; Exh. 1, Hassig Decl. ¶ 10.
41
   See, e.g., Exh. 14, Knoten Decl. ¶¶ 13, 19, 21; Exh. 9, Bernard Decl. ¶¶ 4, 8; Exh. 8, Banks Decl. ¶¶ 13, 16-18,
20-21; Exh. 13, Kemp Decl. ¶¶ 13, 15-16, 19; Exh. 6, Suppl. Mancuso Decl. ¶ 7; Exh. 10, Leagard Decl. ¶ 19, 21.
42
   See, e.g., Exh. 8, Banks Decl. ¶¶ 28-31 (hepatitis C, high blood pressure, diabetes); Exh. 6, Suppl. Mancuso Decl.
¶ 21 (stroke-like symptoms); Exh. 14, Knoten Decl. ¶¶ 5-6, 19 (hepatitis C, asthma, liver and lung disease, PTSD,
depression); Exh. 13, Kemp Decl. ¶¶ 7, 27, 29 (diabetes); Exh. 10, Leagard Decl. ¶¶ 20, 21 (tooth); Exh. 9, Bernard
Decl. ¶ 18 (glasses).
43
   See, e.g., Exh. 11, Pettice Decl. ¶¶ 39-41 (abdominal pain and potential kidney issues); Exh. 6, Suppl. Mancuso
Decl. ¶ 22 (more frequent headaches, joint pain, raspy throat, fatigue); Exh. 1, Hassig Decl. ¶¶ 14, 16-19; Exh. 12,
Rottnek Decl. ¶ 28 (noting the lack of adequate medical care in EBRPP); cf. Exh. 5, Suppl. Stewart Decl. ¶¶ 9, 11
(high blood pressure in young man with no other risk factors).
44
   See, e.g., Exh. 12, Rottnek Decl. ¶ 22; Exh. 2, Day Decl. ¶¶ 3-4; Exh. 4, Carter Decl. ¶ 3; Exh. 5, Suppl. Stewart
Decl. ¶ 13; Exh. 3, Parker Decl. ¶ 15; Exh. 6, Suppl. Mancuso Decl. ¶ 11; cf. Exh. 13, Kemp Decl. ¶ 19.
45
   See, e.g., Exh. 1, Hassig Decl. ¶ 15.

                                                         8
           Case 3:20-cv-00278-BAJ-SDJ              Document 99         08/18/20 Page 9 of 27




27, when the seven-day average of new infections in Louisiana was 465, the number has more than

doubled to 933 on August 17, 2020.46 Although there may be a chasm between Plaintiffs’ factual

allegations and the Sheriff Defendants’ claim that they have taken sufficient measures to protect

people in the Jail from the COVID-19 pandemic, the allegations in Plaintiffs’ Complaint

nonetheless state a viable claim for relief.

                                       LAW AND ARGUMENT

      I.     APPLICABLE LEGAL STANDARD

        Under the 12(b)(6) standard, all well-pleaded facts must be viewed in the light most

favorable to the plaintiff. Hale v. King, 642 F.3d 492, 498-99 (5th Cir. 2011) (en banc). Courts

generally confine their analysis under Rule 12(b)(6) to the complaint and its proper attachments,

which “must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Generally,

then, even though a court must view all well-pleaded facts in the light most favorable to the non-

moving party, the factual allegations must be enough to raise a right to relief above the speculative

level.” Cleveland v. Gautreaux, 198 F. Supp. 3d 717, 733 (M.D. La. 2016) (citations omitted).

In the exceptional case where a complaint is found deficient under Rule 12(b)(6), the proper

remedy is usually to allow the plaintiff to amend the complaint to cure any deficiencies, rather

than dismissing the matter with prejudice. Pub. Health Equip. & Supply Co. v. Clarke Mosquito

Control Equip., Inc., 410 F. App’x 738, 740 (5th Cir. 2010).

        When assessing subject matter jurisdiction, courts are not confined to the four corners of


46
  See La. Coronavirus Map & Case Count, N.Y. Times (Aug. 17, 2020, 4:37 P.M. E.T.), available at
https://www.nytimes.com/interactive/2020/us/louisiana-coronavirus-cases.html#county.

                                                      9
       Case 3:20-cv-00278-BAJ-SDJ             Document 99       08/18/20 Page 10 of 27




the complaint and “may consider affidavits and other evidence outside the pleadings in resolving

a motion to dismiss under Rule 12(b)(1).” See Wije v. Texas Woman’s Univ., No. 4:14-CV-571-

ALM-CAN, 2015 WL 9872534, at *3 (E.D. Tex. Dec. 22, 2015). But a court evaluating a motion

to dismiss pursuant to Rule 12(b)(1) must nonetheless continue to “take the well-pled factual

allegations of the complaint as true and view them in the light most favorable to the plaintiff.”

Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008); see also Ambraco, Inc. v. Bossclip B.V.,

570 F.3d 233, 237 (5th Cir. 2009).

 II.   THIS COURT HAS JURISDICTION TO HEAR PLAINTIFFS’/PETITIONERS’
       FEDERAL CONSTITUTIONAL CLAIMS

       A. The Court has jurisdiction over Petitioners’ well-pled claim under 28 U.S.C. §
          2241 for the release of the medically vulnerable subclass

       The Sheriff Defendants argue that Petitioners’ § 2241 claims should be dismissed with

prejudice based on the Court’s ruling on Petitioners’ Motion for Temporary Restraining Order

(“TRO Motion”). R. Doc. 92-1 at 13-14. Defendants’ arguments primarily rely on two aspects

of the Court’s opinion: its language regarding the exhaustion of state court remedies as well as the

nature of—and jurisdiction over—Petitioners’ § 2241 claim. Id.

       Critically, different legal standards govern a motion for temporary restraining order and a

motion to dismiss—the former demands that petitioners demonstrate a likelihood of success on

the merits, while the latter examines the sufficiency of an alleged claim at the pleading stage. The

Court’s decision on the TRO motion is thus not controlling on the motion to dismiss, contrary to

Defendants’ suggestion. See, e.g., DGG Grp., LLC v. Lockhard Fine Foods, LLC, Case No. A-

20-cv-330-RP, 2020 WL 2475821, at *4 (W.D. Tex. May 13, 2020) (the legal standard for a

preliminary injunction “is much more stringent than the standard used” for a motion to dismiss).

           1. Petitioners’ § 2241 claim properly sounds in habeas because it challenges the
              fact, rather than the conditions, of confinement

                                                10
         Case 3:20-cv-00278-BAJ-SDJ                 Document 99          08/18/20 Page 11 of 27




        Citing this Court’s order denying the TRO motion, Defendants argue that dismissal is

proper because this Court lacks jurisdiction over Petitioners’ § 2241 claim. R. Doc. 92-1 at 14.

However, the TRO opinion—the only citation Defendants include in support of their argument—

did not categorically conclude that the Court lacked jurisdiction over Petitioners’ claim. Rather,

the Court stated it was “not persuaded” by Petitioners’ arguments with the limited factual record

and case citations then before the Court for the motion for temporary restraining order. R. Doc.

90 at 8-10. The procedural posture of this case is now, of course, different. The nature of

Petitioners’ allegations and the growing legal consensus in support of Petitioners’ claim

demonstrate that dismissal would be improper at this preliminary pleading stage of litigation.

        As Petitioners’ allegations make clear, they challenge the fact of their confinement under

28 U.S.C. § 2241.47 The necessity of release to protect the health and lives of the medically

vulnerable is undisputed: even Warden Grimes agrees that a reduction in the Jail population is

required to properly allow for social distancing.               R. Doc. 84 at 161:19-163:2.            Although

Petitioners’ § 2241 challenge requires some discussion of the conditions inside the Jail, the

remedy they seek (accelerated release from incarceration, rather than any changes in conditions

at the Jail) as well as the nature of their challenge (that there are no sets of conditions inside the

Jail sufficient to protect their constitutional rights) demonstrate that their claim squarely attacks

the fact, rather than the conditions, of their confinement. Indeed, it is the fact that medically

vulnerable individuals remain confined at all—not the specific conditions under which they are

detained—that is the basis for the injury alleged in this case.



47
  See, e.g., R. Doc. 4 ¶¶ 162-64 (alleging there is no available remedy absent release that could protect their
constitutional rights), ¶¶ 125-34 (alleging release is necessary to ensure social distancing and to protect the
medically vulnerable from unconstitutional violations threatened by their confinement). That Petitioners brought
separate Eighth and Fourteenth Amendment claims in addition to their § 2241 claim does not impact jurisdiction.

                                                       11
         Case 3:20-cv-00278-BAJ-SDJ                   Document 99           08/18/20 Page 12 of 27




         The Court’s TRO opinion referenced two cases cited by Petitioners in their motion that

purportedly “declined to rule on whether claims attacking conditions of confinement properly

sound in habeas.” R. Doc. 90 at 9-10 (citing Vasquez Barrera v. Wolf, --- F.3d ---, 2020 WL

1904497 (S.D. Tex. Apr. 17, 2020), and Poree v. Collins, 866 F.3d 235, 243 (5th Cir. 2017)).

However, this specific question—whether a conditions-of-confinement claim that does not

challenge the fact of confinement can nonetheless properly sound in habeas—misunderstands the

habeas claim and arguments presented by Petitioners in this case.

         For the reasons asserted above, Petitioners’ § 2241 claim attacks the fact of their

confinement, not the conditions of their confinement, and therefore properly invokes habeas

jurisdiction. As the Vazquez Barrera court found, the petitioners’ claim “falls squarely in the

realm of habeas corpus” because they “challeng[e] the fact of their detention as unconstitutional

and seek relief in the form of immediate release”; “[t]he mere fact that [their] constitutional

challenge requires discussion of conditions . . . does not necessarily bar such a challenge in a

habeas petition.” Vasquez Barrera, 2020 WL 1904497 at *4.

         Many other courts have arrived at the same conclusion. The Sixth Circuit held that where,

as here, petitioners “contend that the constitutional violations occurring at [the jail or prison] as a

result of the pandemic can be remedied only by release,” the claim falls into “‘the heart of habeas

corpus’” and “jurisdiction is proper under § 2241.” Wilson v. Williams, 961 F.3d 829, 838 (6th

Cir. 2020). Numerous district courts are in accord, as noted in Petitioners’ TRO motion and reply

briefs. See R. Doc. 21-1 at 52; R. Doc. 67 at 15-17.48 And after Petitioners filed their post-hearing


48
  For the Court’s convenience, below is a sampling of these cases. See, e.g., Mohammed S. v. Tritten, No. 20-cv-
783, 2020 WL 2750109, at *2 (D. Minn. May 27, 2020) (finding that although “habeas proceedings are not
available to challenge conditions of confinement” in the Eighth Circuit, habeas jurisdiction was appropriate “where
the relief requested is release, and the argument is that confinement itself is unconstitutional”); Dada v. Witte, No.
1:20-cv-00458, 2020 WL 2614616, at *1 (W.D. La. May 22, 2020) (finding that a petition for release due to
medical vulnerability to COVID-19 challenged the fact, rather than the conditions, of confinement and sounded in

                                                         12
         Case 3:20-cv-00278-BAJ-SDJ                   Document 99          08/18/20 Page 13 of 27




brief with the Court, additional district courts reached the same conclusion. See Torres v.

Milusnic, --- F. Supp. 3d ---, 2020 WL 4197285, at *7 (C.D. Cal. July 14, 2020) (where

“Petitioners contend there are no set of conditions of confinement that could be constitutional, the

Court finds Petitioners challenge the fact of their confinement.”); Fernandez-Rodriguez v. Licon-

Vitale, No. 20 Civ. 3315, 2020 WL 3618941 (S.D.N.Y. July 2, 2020) (finding that petitioners’

claim “challenged, at least in part, the ‘fact of confinement’ because they sought the remedy of

release, which they alleged was “necessary” to “effectively practice social distancing”); McKissic

v. Barr, No. 1:20-cv-526, 2020 WL 3496432, at *2 (W.D. Mich. June 29, 2020) (same).

         In light of the nature of the allegations, the remedy sought, and the growing legal support

before the Court, Petitioners have provided an adequate basis for this Court to invoke jurisdiction

over the habeas claim at this early pleading stage. Dismissal would be improper.

             2. The exhaustion doctrine permits Petitioners’ § 2241 claim to proceed

         Contrary to Defendants’ assertions, the record demonstrates that state court remedies were

unavailable to Petitioners prior to filing this case. The Court’s opinion supports rather than

undercuts the extraordinary circumstances imposed by the pandemic and the unavailability of state

court remedies. To the extent that it relies on an informal release process as an available state

court remedy, the opinion shows that Petitioners have already exhausted their claims.

         Petitioners incorporate by reference the legal and factual arguments set forth in their post-

hearing brief, including their argument that exhaustion of § 2241 remedies is not jurisdictional

and that the remedies at issue were not available here. R. Doc. 81 at 5-8. Specifically, the state

courts were unavailable because they were closed for much of the pandemic.49 R. Doc. 90 at 8;


habeas); Malam v. Adducci, --- F. Supp. 3d ---, 2020 WL 1672662, at *3 (E.D. Mich. Apr. 5, 2020) (“[W]here a
petitioner claims no set of conditions would be sufficient to protect her constitutional rights, her claim should be
construed as challenging the fact, not conditions, of her confinement and is therefore cognizable in habeas.”).
49
   Even if state courts had been available, attempts at exhaustion would have been inappropriate and futile given the

                                                         13
         Case 3:20-cv-00278-BAJ-SDJ                   Document 99          08/18/20 Page 14 of 27




see also R. Doc. 81-2, Mitchell Decl. ¶¶ 7-8; Rose v. Lundy, 455 U.S. 509, 515-16 (1982);

Montano v. Texas, 867 F.3d 540, 543 (6th Cir. 2017).50 The informal collaboration between the

District Attorney, Public Defender, and 19th Judicial District Court Judges to release certain

individuals was similarly unavailable: it was neither public nor transparent, did not provide a

mechanism for people to apply or advocate for their own release, did not provide notice to anyone

who was considered or denied, and offered no way to file an appeal. R. Doc. 81-2, Mitchell Decl.

¶ 3. It would be unreasonable to demand that people avail themselves of a process they could

neither access nor participate in, or to describe such an opaque and exclusive process as

meaningfully available.51 In any event, the issue of exhaustion is, as Defendants admit,52 one in

which additional facts obtained through discovery should be considered, and Petitioners request

additional discovery if this Court is inclined to dismiss their habeas claim on this ground.

         Finally, the overlay of the current pandemic certainly constitutes an extraordinary

circumstance warranting waiving the exhaustion doctrine.53 Federal courts agree that judge-made



relevant statutory limitations. An individual’s health is not a statutorily recognized factor in bond proceedings, see
La. Code Crim. Proc. Ann. Art 316 (listing factors to be considered in determining bail amount), and medical
releases are limited by statute to those with terminal illnesses or permanent incapacitations, R. Doc. 81-3, La. Dep’t
of Pub. Safety & Corrs., No. HC-06, Med. Releases (2010) ¶¶ 4, 7. Further, procedures for setting bail and
modifying conditions of release do not require any review of whether one is “in custody in violation of the
Constitution,” as 28 U.S.C. § 2241 requires.
50
   Cf. Exh. 3, Parker Decl. ¶ 18; Exh. 9, Bernard Decl. ¶ 20; Exh. 10, Leagard Decl. ¶ 3; Exh. 13, Kemp Decl. ¶ 2.
51
   That Petitioner Clifton Belton was released to home confinement after the filing of this lawsuit does not
contradict Petitioners’ allegations or the proffered record regarding the unavailability of state court remedies. See
R. Doc. 90 at 8. Mr. Belton was incarcerated pretrial because he could not afford his bond and holds from other
parishes demanded his continued incarceration. The success of his attorneys in negotiating with parishes beyond
Baton Rouge and in connecting Mr. Belton to the YWCA Bail Fund have no bearing on the question of state court
exhaustion, and it would be unreasonable to hold this zealous advocacy against him and the rest of the Petitioners.
52
   Defendants assert that they will soon move for summary judgment to dismiss Plaintiffs’ § 1983 claims for failure
to exhaust administrative remedies under the Prison Litigation Reform Act. R. Doc. 92-1 at 2. Plaintiffs note that
this motion is premature, given that critical discovery on the question of exhaustion has not yet been completed, and
Plaintiffs request the opportunity to complete that discovery before summary judgment briefing begins. See Dillon
v. Rogers, 596 F.3d 260, 272-73 & nn.3-4 (5th Cir. 2010).
53
   See, e.g., R. Doc. 21-1 at 2-22 (outlining the surge in cases nationally and locally, as well as the devastating
experiences of people detained in the Jail); R. Doc. 4 ¶¶ 2, 78 (identifying that as of May 14, over 90 people had
tested positive for COVID-19 in the Jail and at least one Sheriff’s deputy had died from the virus); R. Doc. 48-2
(outlining additional testimonies of people incarcerated in the Jail); R. Doc. 84 at 148:6-14 (Sheriff Grimes
acknowledging that COVID-19 posed a serious threat to “everyone”); see also Exh. 1, Hassig Decl. ¶¶ 4-7, 19.

                                                         14
        Case 3:20-cv-00278-BAJ-SDJ                 Document 99         08/18/20 Page 15 of 27




exhaustion requirements for § 2241 claims should be waived in the current pandemic. See, e.g.,

Cameron v. Bouchard, --- F. Supp. 3d ---, 2020 WL 2569868, at *15 (E.D. Mich. May 21, 2020)

(finding that the pandemic constituted a “quintessential example of when unusual and exceptional

circumstances exist”), vacated on other grounds, --- F. App’x ---, 2020 WL 3867393 (6th Cir.

July 9, 2020); Baez v. Moniz, --- F. Supp. 3d ---, 2020 WL 2527865, at *2 n.5 (D. Mass. May 18,

2020) (declining to apply a “providential exhaustion requirement” to a § 2241 habeas claim in

part due to the “extraordinary circumstances and unprecedented public health risks” arising from

the coronavirus pandemic). This Court should reach the same conclusion.

        Notably, on the day Defendants filed their motion to dismiss, Louisiana reported a higher

seven-day average of new coronavirus cases than at any point in the spring,54 and recent statistics

demonstrate that the state leads in COVID-19 cases per capita (outpacing even Florida, New York,

and Arizona).55 The death toll is continuing to rise.56 And East Baton Rouge recently reported

the second highest number of COVID-19 cases in the state, surpassing Orleans Parish. Governor

Edwards has himself acknowledged, “[t]here’s no doubt in my mind we have more of this virus

in Louisiana today than we’ve had at any point thus far.”57 And rising infection rates are not

limited to the community—declarants in the Jail testify that infection rates in the Jail are

increasing too, from two in early August to six as of the beginning of the week. 58 Individuals




54
   See La. Coronavirus Map & Case Count, N.Y. Times (Aug. 17, 2020, 4:37 P.M. E.T.), available at
https://www.nytimes.com/interactive/2020/us/louisiana-coronavirus-cases.html#county.
55
   William Taylor Potter & Michael Stucka, Louisiana: The rare case of a state ravaged twice by COVID-19, USA
Today (Aug. 2, 2020, 11:53 AM), available at https://www.usatoday.com/in-depth/news/2020/08/01/louisiana-
second-covid-19-wave-worse-than-first-no-1-per-capita/5558862002/; cf. Exh. 1, Hassig Decl. ¶¶ 2-3.
56
   Jeff Adelson & Sam Karlin, As a possible plateau in Louisiana coronavirus cases brings hope, fear of rising
deaths looms, Nola.com (Aug. 1, 2020, 8:00 PM), available at
https://www.nola.com/news/coronavirus/article_bfa0a4ba-d380-11ea-8dd0-8bf67ae4e59a.html.
57
   Scottie Hunter, East Baton Rouge Parish surpasses Orleans Parish in COVID-19 cases, has second highest in
state, WAFB 9 (July 28, 2020, 10:19 PM), available at https://www.wafb.com/2020/07/28/ east-baton-rouge-
parish-surpasses-orleans-parish-covid-cases-has-second-highest-state/.
58
   See Exh. 3, Parker Decl. ¶ 16; Exh. 8, Banks Decl. ¶ 21; Exh. 14, Knoten Decl. ¶ 15.

                                                      15
         Case 3:20-cv-00278-BAJ-SDJ                    Document 99           08/18/20 Page 16 of 27




exposed to the sick men have been moved to general population without additional quarantining

or any coronavirus testing; it is thus impossible to know how far this wave of the infection may

already have spread in the Jail.59 The exceptional urgency created by this pandemic—as well as

the unavailability of state court remedies—should excuse any requirement to exhaust in this case.

         If the Court finds that none of the above exceptions apply—and if it finds that the informal

collaborative process provided an available state court remedy, cf. R. Doc. 90 at 8—then the

factual record before this Court indicates that Petitioners’ habeas claims have already been

exhausted. As the Court noted, “Warden Grimes testified that all inmates at the jail have been

considered for release” pursuant to this process,60 and the record confirms that Petitioners Belton,

Franklin, and Shepherd were all “considered during this informal process but were not released.”61

There was nothing more that Petitioners could have done to fully exhaust: even if they had

somehow learned of the denial of their release, they would have been unable to request

reconsideration or file an appeal. Id. ¶ 3. Accordingly, to the extent this informal process

constituted an available state court remedy, R. Doc. 90 at 8, the factual record confirms that

Petitioners exhausted their § 2241 claim.62

         B. Plaintiffs’ Face a Substantial Risk of Severe Illness and Death that Constitutes a
            Legally Cognizable Injury Sufficient to Confer Standing

        Defendants’ characterization of Plaintiffs’ injury as “speculative”—insofar as they have not

demonstrated an instance of COVID-related death or an even more widespread outbreak in the

Jail—is incorrect as a matter of law and fact. R. Doc. 92-1 at 6, 9, 11. To demonstrate an injury-


59
   See, e.g., Exh. 2, Day Decl. ¶¶ 3-4; Exh. 4, Carter Decl. ¶ 3; Exh. 5, Suppl. Stewart Decl. ¶ 13; Exh. 3, Parker
Decl. ¶ 15; Exh. 6, Suppl. Mancuso Decl. ¶ 11; Exh. 14, Knoten Decl. ¶ 12; Exh. 1, Hassig Decl. ¶ 10.
60
   R. Doc. 90 at 8 (emphasis added).
61
   R. Doc. 81-2, Mitchell Decl. ¶ 5.
62
   If this Court dismisses the § 2241 claim for failure to exhaust, this dismissal should be without prejudice to allow
Petitioners to return once state court remedies are exhausted. See Farris v. Allbaugh, 698 F. App’x 950, 958 (10th
Cir. June 22, 2017) (dismissing § 2241 claim without prejudice “to provide Farris the opportunity to exhaust his
remedies in the [state] courts”); Bataldo-Castillo v. Bragg, 678 F. App’x 166, 166 (4th Cir. Mar. 3, 2017) (same).

                                                          16
         Case 3:20-cv-00278-BAJ-SDJ                  Document 99           08/18/20 Page 17 of 27




in-fact, Plaintiffs need show only a “substantial risk” of injury. Stringer v. Whitley, 942 F.3d 715,

721 (5th Cir. 2019). Contrary to Defendants’ position, R. Doc. 92-1 at 11, Plaintiffs do not need

to demonstrate the actual onset of the injury, let alone the occurrence of death, when the risk of

harm is present in a prison setting. See Helling v. McKinney, 509 U.S. 25, 33 (1993) (“It would

be odd to deny an injunction to inmates who plainly proved an unsafe, life-threatening condition

in their prison on the ground that nothing yet had happened to them.”); Gates v. Cook, 376 F.3d

323, 339 (5th Cir. 2004) (prisoner “does not need to show that death or serious illness has yet

occurred to obtain relief. He must show that the conditions pose a substantial risk of harm.”);

M.D. v. Perry, 294 F.R.D. 7, 34 (S.D. Tex. 2013) (“plaintiff does not need to wait until actually

harmed, until the risk of harm is realized”).

         The Complaint’s allegations demonstrate that Plaintiffs and the other individuals detained

in the Jail they face a substantial risk of harm. Numerous Plaintiffs have already contracted

COVID-19, and there have been at least 92 reported COVID-19 cases in the Jail as of May 14,

2020, see, e.g., R. Doc. 84 at 151-52, 215. Presently, COVID-19 continues to linger in the Jail,

threatening the lives of individuals who are still incarcerated, and new cases are being discovered

daily.63 Not only does COVID-19 already exist in the Jail, but Plaintiffs’ expert explains that

Defendants’ practices have created a “tinderbox” for a COVID-19 outbreak that cannot be

contained inside the Jail. See, e.g., Exh. 12, Rottnek Decl. ¶¶ 11, 12. Specifically, Dr. Fred

Rottnek stated that, “The lack of implementation and maintenance of [the most basic measures to

control the spread of COVID-19], as well as the increasing census, and uncontrolled spread of the

virus in East Baton Rouge Parish have created a tinderbox for a viral outbreak in the facility and



63
 See, e.g., Exh. 12, Rottnek Decl. ¶ 26;. Exh. 3, Parker Decl. ¶¶ 6-9, 15-16; Exh. 2, Day Decl. ¶¶ 3-4; Exh. 4,
Carter Decl. ¶ 3; Exh. 6, Suppl. Mancuso Decl. ¶¶ 6-11; Exh. 5, Suppl. Stewart Decl. ¶ 13; cf. Exh. 7, C. Harris
Decl. ¶¶ 34-35; Exh. 10, Leagard Decl. ¶ 19; Exh. 14, Knoten Decl. ¶¶ 12, 14.

                                                        17
            Case 3:20-cv-00278-BAJ-SDJ                   Document 99          08/18/20 Page 18 of 27




even more viral spread in the surrounding community.” Id. ¶ 11. In addition, Plaintiffs have

already shown that they are unable to socially distance in the Jail and that the hygiene measures

implemented by Defendants have not protected them from actually contracting COVID-19.64

           Courts regularly find standing in COVID-19 detention cases, even when the petitioners

have yet to contract COVID-19. In Pimentel-Estrada v. Barr, the court found that a medically

vulnerable individual in immigration detention who had not yet contracted COVID-19 met the

threshold showing for an injury-in-fact by alleging his inability to follow social distancing and

hygiene measures, in the face of public health consensus that such measures are the “only defense

against the virus.” No. C20-495 RSM-BAT, 2020 WL 2092430, at *9 (W.D. Wash. Apr. 28,

2020).        General allegations of unsafe conditions are sufficient to meet the injury-in-fact

requirement, because “[c]ourts have recognized that unsafe conditions in a prison or detention

center in and of themselves constitute a concrete injury, even if further resulting harm has not yet

occurred.” Id. Similarly, in Matos v. Lopez Vega, the court found an injury-in-fact based on the

“highly contagious nature of the virus,” despite the absence of any suspected COVID-19 cases at

the facility and even with the possibility that petitioners may never contract COVID-19. No. 20-

CIV-60784-RAR, 2020 WL 2298775, at *4-7 (S.D. Fla. May 6, 2020); see also Helling, 509 U.S.

at 33 (finding an Eighth Amendment remedy where detainees are crowded in cells with “infectious

maladies,” “even though it was not alleged that the likely harm would occur immediately and even

though the possible infection might not affect all of those exposed.” (citation omitted)).

           Cases like Pimentel-Estrada and Matos are overwhelmingly the norm. But rather than

looking to the myriad cases finding standing for detainees raising COVID-19 challenges,

Defendants rely almost exclusively on a mischaracterization of Marlowe v. LeBlanc, No. 18-63-



64
     See, e.g., Exh. 12, Rottnek Decl. ¶ 20; Exh. 1, Hassig Decl. ¶ 9; R. Doc. 21-1 at 7-23; R. Doc. 67 at 3-12.

                                                            18
         Case 3:20-cv-00278-BAJ-SDJ                  Document 99          08/18/20 Page 19 of 27




BAJ-EWD, 2020 WL 1955303 (M.D. La. Apr. 23, 2020). Contrary to Defendants’ claim, the

basis for the court’s standing finding was not solely attributable to the increase in COVID-19

cases. See R. Doc. 92-1 at 12. The court found that the plaintiff had standing despite not having

contracted the virus himself because of the inherent “nature of [COVID-19].” Marlowe, 2020

WL 1955303, at *2 (“Due to the nature of this virus, the Court finds that the risk of contracting

the virus in a prison environment, where at least 23 inmates have already tested positive, poses a

sufficiently high risk . . . even though Plaintiff has not contracted the virus.”); accord Coreas v.

Bounds, --- F. Supp. 3d ---, 2020 WL 1663133, at *5 (D. Md. Apr. 3, 2020) (injury exists even

without confirmed cases, because of inherent dangers of congregate facilities and the “widespread

havoc the virus can wreak once inside these facilities.”);65 Fofana v. Albence, No. 20-10869, 2020

WL 1873307, at *8 (E.D. Mich. Apr. 15, 2020) ( “Petitioners do not need to allege that the jails

currently have COVID-19 cases or that they have contracted the virus to demonstrate standing”);

Fraihat v. U.S. Immigration & Customs Enf’t, No. EDCV 19-1546 JGB (SHKx), 2020 WL

1932570, at *21 (C.D. Cal. Apr. 20, 2020) (“[e]ven if no detainee . . . had tested positive” the

court “rejects the contention that the risk of COVID-19 is overly speculative.”).

        And, aside from being legally irrelevant to the standing inquiry, Defendants’ factual

assertion that COVID-19 cases have been steadily declining in the Jail rings hollow. Defendants

appear to assume that, in the absence of regular testing, there are no cases. R. Doc. 92-1 at 11-12.

This is not how the virus—with rampant asymptomatic spreading—works. Coreas, 2020 WL

1663133, at *6 (noting that “it is impossible to point to any confirmed cases . . . when




65
  Coreas also held that petitioners met the redressability requirement of standing, finding absurd the claim “that
someone will be safer from a contagious disease while confined in close quarters with dozens of other detainees and
staff than while at liberty.” Id. at *6 (noting further that “Petitioners have provided multiple expert opinions
supporting the contrary conclusion, such as that of Dr. Greifinger, who has stated that [d]etention centers are
extraordinarily high-risk environments for the transmission of infectious diseases” (internal quotations omitted)).

                                                        19
         Case 3:20-cv-00278-BAJ-SDJ                   Document 99          08/18/20 Page 20 of 27




Respondents have not conducted any COVID-19 tests at those facilities.”); see also Exh. 1, Hassig

Decl. ¶ 9; Exh. 12, Rottnek Decl. ¶ 22. In Valentine v. Collier, a court in this Circuit found that

because Plaintiffs pled that 267 inmates tested positive for COVID-19, “it is clear that Plaintiffs

were facing and continue to face a threat of imminent injury.” 2020 WL 3625730, at *1 (S.D.

Tex. July 2, 2020); see also Valentine v. Collier, 2020 WL 3491999, at *1 (S.D. Tex. June 27,

2020). There, the number of confirmed cases reflected implementation of “mass testing” of

inmates. 2020 WL 3491999, at *8. Where, as here, almost 100 individuals at the Jail have already

tested positive for COVID-19, in the absence of comparable “mass testing,” R. Doc. 4 at ¶¶ 2, 78,

102-105,66 the logic of Valentine compels a finding of injury-in-fact in this case as well.

         Indeed, the risk of infection in the Jail is speculative only if one believes multiplication is

speculative. Baton Rouge is reporting some of the highest numbers of COVID-19 cases in

Louisiana.67 Social distancing—the only effective remedial measure against transmission—is

impossible in the Jail, which is otherwise decrepit, unhygienic, and unsafe.68 Furthermore,

contrary to Defendants’ claim of a decrease in cases, individuals within the Jail have been

experiencing a second wave of cases within the facility, with more than six detainees having spent

time on the coronavirus lockdown line since the beginning of the month.69

         Finally, Defendants’ reliance on O’Shea v. Littleton, 414 U.S. 488 (1974), and City of Los



66
   Defendants have administered tests in only the most limited circumstances, reserving testing for people who were
so sick they had to be moved to the solitary confinement lines. R. Doc. 4 at ¶¶ 2, 78, 102-05.
67
   Scottie Hunter, East Baton Rouge Parish surpasses Orleans Parish in COVID-19 cases, has second highest in
state, WAFB9 (July 28, 2020), available at https://www.wafb.com/2020/07/28/east-baton-rouge-parish-surpasses-
orleans-parish-covid-cases-has-second-highest-state/; cf. Exh. 1, Hassig Decl. ¶¶ 2-3; Exh. 12, Rottnek Decl. ¶ 35.
68
   Notably, all the declarants agree about these facts. See Exh. 12, Rottnek Decl. ¶ 39; Exh. 11, Pettice Decl. ¶¶ 8,
12, 25, 27, 28, 33-35; Exh. 6, Suppl. Mancuso Decl. ¶¶ 5, 14, 16; Exh. 10, Leagard Decl. ¶¶ 4-10; Exh. 9, Bernard
Decl. ¶¶ 13-15, 17, 21; Exh. 7, C. Harris Decl. ¶¶ 7, 11, 21, 23, 26-29, 31, 36, 37, 39, 42, 44-45; Exh. 3, Parker
Decl. ¶ 10; Exh. 8, Banks Decl. ¶¶ 7, 9, 11, 19, 23, 27; Exh. 2, Day Decl. ¶¶ 4, 6, 8-9; Exh. 4, Carter Decl. ¶¶ 6-8;
Exh. 5, Suppl. Stewart Decl. ¶¶ 5, 7, 10; Exh. 13, Kemp Decl. ¶¶ 23, 25-27, 32-37; Exh. 14, Knoten Decl. ¶¶ 7, 10,
14, 18; Exh. 1, Hassig Decl. ¶ 9.
69
   See, e.g., Exh. 2, Day Decl. ¶¶ 3-4; Exh. 4, Carter Decl. ¶ 3; Exh. 5, Suppl. Stewart Decl. ¶ 13; Exh. 3, Parker
Decl. ¶ 15; Exh. 6, Mancuso Decl. ¶ 11; cf. Exh. 8, Banks Decl. ¶¶ 19, 21; Exh. 14, Knoten Decl. ¶¶ 14-15.

                                                         20
         Case 3:20-cv-00278-BAJ-SDJ                  Document 99         08/18/20 Page 21 of 27




Angeles v. Lyons, 461 U.S. 95 (1983), is misplaced. First, unlike in those cases, Plaintiffs in no

way base their claim of injury on past misconduct by the defendants; their risk of harm stems from

the clinical way in which the virus will likely appear—or reappear any number of times—and

spread in a congregate facility where social distancing is impossible. Second, the risk of injury

here is fundamentally different than that in Lyons, which the Court stressed depended upon a series

of escalating contingencies that would likely never happen to Mr. Lyons again: that is, to be

subject to the unlawful chokehold again, Lyons would have to commit a traffic violation, be caught

and confronted by police officers, and verbally or physically assault the police officers so as to

trigger the chokehold restraint he was challenging. Id. at 98, 110; cf. Hernandez v. Cremer, 913

F.2d 230, 234-35 (5th Cir. 1990) (distinguishing Lyons because the “injury alleged to have been

inflicted did not result from an individual’s disobedience of official instructions and Hernandez

was not engaged in any form of misconduct; on the contrary, he was exercising a fundamental

constitutional right.”). Here, there was no disobedient or unlawful act by the Plaintiffs that

resulted in a subsequent injury—the only thing they have to do is breathe to contract COVID-19.

And there is no contingent escalation of their situation by Plaintiffs that could exacerbate the risk

they face—in fact, it is quite the opposite: Plaintiffs are being threatened by remaining in the

same unsafe situation in which they already exist every day.70

III.    PLAINTIFFS HAVE STATED VIABLE CLAIMS FOR RELIEF UNDER 42 U.S.C.
        § 1983 BASED ON VIOLATIONS OF THEIR EIGHTH AND FOURTEENTH
        AMENDMENT RIGHTS

        In addition to their habeas claims, Plaintiffs seek relief from this Court under 42 U.S.C.

§ 1983 for their confinement under unconstitutional conditions. Without the benefit of any


70
  See, e.g., Exh. 3, Parker Decl. ¶¶ 6-9, 15-16; Exh. 2, Day Decl. ¶¶ 3-4; Exh. 4, Carter Decl. ¶ 3; Exh. 6, Suppl.
Mancuso Decl. ¶¶ 6-11; Exh. 5, Suppl. Stewart Decl. ¶ 13; Exh. 7, C. Harris Decl. ¶¶ 34-35; Exh. 10, Leagard Decl.
¶ 19; Exh. 13, Kemp Decl. ¶¶ 17-19, 22-23, 25-34, 37-40; Exh. 1, Hassig Decl. ¶ 9; Exh. 12, Rottnek Decl. ¶ 36; cf.
Exh. 6, Suppl. Mancuso Decl. ¶ 18 (describing escalating shakedowns since the lawsuit).

                                                        21
         Case 3:20-cv-00278-BAJ-SDJ                  Document 99          08/18/20 Page 22 of 27




meaningful discovery however, the Sheriff Defendants appear to think that these claims are ripe

for dismissal under Rule 12(b)(6).71 R. Doc. 92-1 at 6. Even examining only the allegations in

the Complaint and its attachments—as this Court is bound to do under Rule 12(b)(6)—Defendants’

arguments are patently without merit.

        A. Plaintiffs Detained Pre-Trial State a Claim Under the Fourteenth Amendment

        “Pretrial detainees look to the procedural and substantive due process guarantees of the

Fourteenth Amendment for their ‘rights to basic needs such as medical care and safety.’”

Cleveland v. Gautreaux, 198 F. Supp. 3d at 733 (citing Hare v. City of Corinth, Miss., 74 F.3d 633

(5th Cir. 1996)). “[T]he substantive limits on state action set by the Due Process Clause provide

that the state cannot punish a pretrial detainee . . . and [a]ny ‘punishment’ of a pretrial detainee,

therefore, will run afoul of the Constitution.” Cleveland, 198 F. Supp. at 733 (citations and

quotation marks omitted). “The medical care a prisoner receives is just as much a ‘condition’ of

his [or her] confinement as the food he [or she] is fed.” Wilson v. Seiter, 501 U.S. 294, 303 (1991).

Conditions amount to impermissible punishment if they are unreasonably excessive as compared

a legitimate government purpose. Bell v. Wolfish, 441 U.S. 520, 535 (1979); Hare, 74 F.3d at 639.

        Plaintiffs challenge their unconstitutional treatment under both a conditions-of-

confinement theory and an episodic-act-or-omission theory. See, e.g., Estate of Henson v. Wichita

Cty., Tex., 795 F.3d 456, 462-64 (5th Cir. 2015) (“there is no rule barring plaintiff from pleading

both alternative theories, and a court may properly evaluate each separately”). Conditions-of-

confinement challenges are “attacks on general conditions, practices, rules, or restrictions of

pretrial confinement.” Hare, 74 F.3d at 644. Plaintiffs’ Complaint alleges facts that “demonstrate


71
  The Sheriff Defendants allege that Plaintiffs have not adequately pled the prerequisites for release under the
Prison Litigation Reform Act. See 18 U.S.C. § 3626(a)(2) (requiring plaintiff to request release from a three-judge
panel and present “materials sufficient to demonstrate that the requirements [for release] have been met”). How
they expect Plaintiffs to make this showing without meaningful discovery is left unanswered in their brief.

                                                        22
         Case 3:20-cv-00278-BAJ-SDJ                   Document 99          08/18/20 Page 23 of 27




a pervasive pattern of serious deficiencies in providing for [Plaintiffs’] basic human needs.”

Shepherd v. Dallas Cty., 591 F.3d 445, 454 (5th Cir. 2009).72 They “reflect an unstated or de

facto policy, as evidenced by a pattern of acts or omissions ‘sufficiently extended or pervasive, or

otherwise typical of extended or pervasive misconduct by [jail] officials, to prove an intended

condition or practice.’” Id. at 452 (quoting Hare, 74 F.3d at 645).

         Plaintiffs do not need to affirmatively plead that Defendants acted with malice, “for even

where a State may not want to subject a detainee to inhumane conditions of confinement or

abusive jail practices, its intent to do so is nevertheless presumed when it incarcerates the detainee

in the face of such known conditions and practices.” Hare, 74 F.3d at 644. The only legitimate

government interest in the detention of pre-trial detainees is limiting the risk of flight. But

subjecting these Plaintiffs to a serious risk of exposure, illness, or death to serve that interest73—

particularly where there exist non-bail alternatives to detention—plainly “nudges” Plaintiffs’

claim that the serious conditions at the Jail are not “reasonably related to a legitimate

governmental interest,” id. (quoting Wolfish, 441 U.S. at 539), “across the line from the

conceivable to plausible.” Iqbal, 542 U.S. at 680.

         Under this circuit’s episodic-act-or-omission theory of liability, a “pre-trial detainee must

establish that an official acted with subjective deliberate indifference.” Hare, 74 F.3d at 649 n.4.

The detainee must also sufficiently allege that the “employee’s act resulted from a municipal

policy or custom adopted or maintained with objective deliberate indifference to the detainee’s

constitutional rights.” Id. The Sheriff Defendants are sued in their official capacity only.74


72
   See R. Doc. 4 ¶¶ 71-73, 83 (showing that since at least 2015, policymakers—including the named Sheriff
Defendants—knew the Jail failed to provide safe conditions of confinement and adequate health care to detainees).
73
   See, e.g., R. Doc. 4 ¶¶ 1-6, 109-11 (alleging that, in the midst of a global pandemic from a highly infectious and
deadly novel coronavirus, the Sheriff Defendants detain Plaintiffs in conditions of confinement that expose them to
the virus, fail to permit them to protect themselves, and house individuals infected with the virus in solitary
confinement cells that were closed years ago due to their unsuitability for humans beings).
74
   R. Doc. 4 ¶¶ 26-27.

                                                         23
         Case 3:20-cv-00278-BAJ-SDJ                  Document 99          08/18/20 Page 24 of 27




Official capacity claims under an episodic-acts-and-omissions theory must allege a constitutional

violation and satisfy official capacity liability, which requires: (1) an official policy, practice, or

custom that could subject the municipality to § 1983 liability; (2) the official policy is linked to

the constitutional violation; and (3) the official policy reflects the municipality’s deliberate

indifference to that injury. Lawson v. Dallas Cty., 286 F.3d 257, 263 (2d Cir. 2002).

         Plaintiffs’ allegations demonstrate that the Sheriff Defendants are liable under both a

conditions-of-confinement theory and an episodic-act-or-omission theory. The Complaint alleges

that the Jail’s conditions of confinement and health care delivery system violate Plaintiffs’

constitutional rights to relative safety from COVID-19 and access to adequate health care.75 Since

at least early 2015, the Sheriff Defendants have personally and publicly discussed the need for a

new Jail, tacitly admitting that the current facility is unsafe.76 Plaintiffs’ Complaint alleges that

Sheriff Defendants knew the “old part of the prison is really in deplorable condition. We have

issues with ventilation; with plumbing.”77 In spite of this knowledge, Plaintiffs allege that the

Sheriff Defendants place detainees with COVID-19 into living areas they closed years ago and

fail to provide access to adequate medical care.78 The conditions alleged—“walls and floors are

filled with mold and rust, the showers and toilets are broken or bug infested, . . . rats have overrun

some dorm areas, requiring detainees to sleep with their food to prevent it from being eaten by

vermin” and blood streaked walls79—violate the Constitution.                 See, e.g., Gates, 376 F.3d at 338

(filthy cell conditions may constitute a violation of the constitution (citations omitted)); Foulds v.

Corley, 833 F.2d 52, 54 (5th Cir. 1987) (“Allegations of a cold, rainy, roach-infested jail cell, with




75
   R. Doc. 4 ¶¶ 71-73, 82-83.
76
   Id. ¶ 71; see also R. Doc. 84 at 144-145.
77
   R. Doc. 4 ¶ 71; see also R. Doc. 84 at 144-145 (Warden Grimes admits parts of the Jail are “deplorable”).
78
   R. Doc. 4 ¶¶ 82-83.
79
   R. Doc. 4 ¶ 82.

                                                        24
         Case 3:20-cv-00278-BAJ-SDJ                     Document 99            08/18/20 Page 25 of 27




inoperative toilet facilities, stated a cause of action under the eighth and fourteenth amendments.”

(citations omitted)). Plaintiffs further describe how those conditions and the policies, patterns,

and practices adopted by the Sheriff Defendants caused and continue to cause harm to all detainees

and impose a constitutionally intolerable exposure to a deadly virus.80 Under both theories of

liability, the Sheriff Defendants expose Plaintiffs to the virus that causes COVID-19 and refuse to

allow Plaintiffs to take the precautions necessary to avoid this serious illness.

                       B. Plaintiffs Also State a Claim Under the Eighth Amendment

         Although an Eighth Amendment imposes a higher standard on the post-conviction class,

the detailed allegations in the Complaint plausibly support an inference that Defendants have also

been deliberately indifferent to the medical needs of post-conviction detainees.81 To prove an

Eighth Amendment violation, Plaintiffs must show that the Sheriff Defendants “kn[ew] of and

disregard[ed] an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,

837 (1994). Having sufficiently alleged such knowledge and indifference in their 168-paragraph

Complaint and corresponding 27 exhibits there is a “reasonable expectation that discovery will

reveal evidence of” the elements of an Eighth Amendment claim. Bell Atl. Corp. v. Twombly, 550

U.S. 544, 552 (2007).

         Plaintiffs’ Complaint—which is all the Court is permitted to consider on this Rule 12(b)(6)

challenge— is replete with graphic allegations of overcrowding, unsanitary conditions, inadequate

provision of hygiene supplies, lack of COVID-19 testing, and inadequate opportunities for social

distancing.82 New detainees arrive at the Jail every day without adequate screening, while the




80
   R. Doc. 4 ¶¶ 86-88, 95-96, 100, 109-113, 116-118; see also R. Doc. 21-1 at 7-23 (summarizing the declarations).
81
   Id.
82
   See, e.g., id. ¶¶ 2, 33, 76, 105, 108 (inadequate testing); id. ¶¶ 43, 80, 141 (daily arrival of new people); id. ¶¶ 5,
82, 98-99, 109, 112-114 (unsanitary conditions); id. ¶¶ 5, 8, 86-90, 95, 110, 112 (lack of distancing/overcrowding).

                                                            25
         Case 3:20-cv-00278-BAJ-SDJ                     Document 99            08/18/20 Page 26 of 27




Jail’s existing detainee population continues to be forced into close quarters.83                             Plaintiffs’

allegations highlight the complete absence of surveillance testing, the daily arrival of new

detainees, the vivid testimony of unsanitary conditions, and the lack of social distancing.84 These

allegations paint a stark picture of ongoing Eighth Amendment violations inside the Jail.

         Notably, the Court can take judicial notice that the pandemic rages at unprecedented levels

outside the Jail, but the Sheriff Defendants cannot assert at this stage of the proceedings that their

post-filing actions have reasonably abated the risk simply because there are a low number of

confirmed cases and there have been no recorded COVID-19 deaths in the Jail.

         Finally, “[w]hether a prison official had the requisite knowledge of a substantial risk is a

question of fact subject to demonstration in the usual ways, including inference from

circumstantial evidence.” Farmer, 511 U.S. at 842. Here, Plaintiffs’ constitutional claims hinge

on the Sheriff Defendants’ awareness of the substantial risk of COVID-19 to their health, when

they acquired such awareness, and what they did or did not do in response.

                                                  CONCLUSION

         For the reasons stated above, Plaintiffs/Petitioners respectfully request that the Court deny

the Sheriff Defendants’ Motion to Dismiss.

         Respectfully submitted, this 18th day of August, 2020.

 /s/ David J. Utter                                           /s/Miriam R. Nemeth______________
 David J. Utter (LA Bar No. 23236)                            Thomas B. Harvey (MBE #61734MO)
 William R. Claiborne (GA Bar No. 126363)                     Miriam R. Nemeth (DC Bar No. 1028529)**
 FAIR FIGHT INITIATIVE                                        Tiffany Yang (DC Bar No. 230836)
 410 East Bay Street                                          ADVANCEMENT PROJECT NATIONAL
 Savannah, Georgia 31401                                      OFFICE
 (912) 236-9559 Telephone                                     1220 L Street NW, Suite 850
 (912) 236-1884 Facsimile                                     Washington, DC 20005
 david@fairfightinitative.org                                 (202) 728-9557 Telephone
83
  Id. ¶¶ 86-90, 95, 110, 112.
84
  See, e.g., id. ¶¶ 2, 33, 76, 105, 108 (inadequate testing); id. ¶¶ 43, 80, 141 (daily arrival of new people); id. ¶¶ 5,
82, 98-99, 109, 112-114 (unsanitary conditions); id. ¶¶ 5, 8, 86-90, 95, 110, 112 (lack of social distancing).

                                                            26
        Case 3:20-cv-00278-BAJ-SDJ            Document 99          08/18/20 Page 27 of 27




 will@fairfightinitative.org                       tharvey@advancementproject.org
                                                   mnemeth@advancementproject.org
                                                   tyang@advancementproject.org

 /s/ Lillian S. Hardy______________                /s/ William P. Quigley
 Lillian S. Hardy (DC Bar No. 991282)              William P. Quigley (LA Bar No. 00769)
 Jessica B. Bigby (DC Bar No. 1617315)             Loyola University New Orleans
 Hogan Lovells US LLP                              7214 St. Charles Avenue
 555 Thirteenth Street NW                          Campus Box 902
 Washington, DC 20004                              New Orleans, LA 70117
 (202) 637-5884 Telephone
 lillian.hardy@hoganlovells.com                    /s/ Baher Azmy
 Jessica.Bigby@HoganLovells.com                    Baher Azmy (NY Bar No. 2860740)
                                                   Omar Farah (NY Bar No. 4641247)
                                                   Brittany Thomas (NY Bar No. 5683834)
 /s/ Robert L. Toll_____________                   CENTER FOR CONSTITUTIONAL
 Robert L. Toll (DC Bar No. 1021934)               RIGHTS
 Hogan Lovells US LLP                              666 Broadway, 7th Floor
 390 Madison Avenue                                New York, NY 11201
 New York, NY 10017                                (212) 614-6427 Telephone
 (212) 918-307 Telephone                           bazmy@ccrjustice.org
 robert.Toll@hoganlovells.com                      ofarah@ccrjustice.org
                                                   bthomas@ccrjustice.org
 /s/ David Bastian
 David Bastian (MA Bar No. 691785)
 Hogan Lovells US LLP
 125 High Street, Suite 2010
 Boston, MA 02110
 (617) 371-1022 Telephone
 David.bastian@hoganlovells.com

                                      Attorneys for Plaintiffs
                                                                 ** Lead Attorney for Plaintiffs


                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 18, 2020, a copy of the foregoing was filed electronically
with the Clerk of the Court, using the CM/ECF system. Notice of this filing will be sent by
operation of the court’s electronic filing system and/or via U.S. Postal Service to counsel of record.

                                       /s/ David J. Utter
                                       David J. Utter




                                                 27
